Citation Nr: 0713569	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from April 1979 to April 1980

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in November 2004 and August 
2005 for further development.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  The veteran 
appeared at a May 2005 hearing at the RO.  A transcript is of 
record.  


FINDING OF FACT

The veteran's service-connected pes planus is manifested by 
no more than moderate acquired flatfoot with pain on the use 
of feet bilaterally.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5276 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2001, April 2002, 
November 2002 and February 2005 VCAA letters effectively 
notified the veteran of the evidence needed to substantiate 
his claim as well as the duties of VA and the appellant in 
furnishing evidence.  The Board also notes that the May 2001, 
April 2002, November 2002 and February 2005 VCAA letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

Further, the May 2001 letter was sent to the appellant prior 
to the November 2001 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided May 2001, April 
2002, November 2002 and February 2005 VCAA letters with 
notice of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for his disability claim or the 
effective date of the disability.  To the extent that such 
notice may be deficient in any respect, the matter is 
effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
veteran's claim for a higher rating.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service VA, and private have been obtained.  
Also, the veteran was afforded VA examinations in September 
2001, July 2002, December 2002, October 2003 and September 
2005 and no further VA examination is necessary.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected pes planus warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected pes planus has been rated by 
the RO under the provisions of Diagnostic Code 5276.  A 10 
percent rating under this code, regardless of whether the 
condition is unilateral or bilateral, indicates it is 
moderate with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon achilles, and pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The veteran was seen in January 2001 by Luiz Nascimento, M.D. 
who noted that the veteran still pain in his feet and was 
seeing another doctor and the VA.  The veteran reported pain 
in his feet that shot up his legs to his back.  

The veteran was later seen in February 2001 for bilateral 
foot pain.  The veteran described dull, aching pain, and 
rated the pain a 10 on a scale of 1 to 10.  The veteran 
reported shifting his weight to relieve pain.  It was Dr. 
Nascimento's impression that the veteran had bilateral foot 
pain.  

In September 2001, the veteran was afforded a VA examination.  
The veteran reported constant pain and was taking pain and 
anti-inflammatory medication.  There were no flare ups 
reported.  The veteran noted that he wore inserts when he 
wore his boots.  He also noted pain since service.  He worked 
until 1995 and had pain with any prolonged standing or 
walking.  He did roofing-type work and noticed that his feet 
felt much better in the evenings when he was off.  The 
veteran stated that he had not had any surgery.  

Upon physical examination it was noted that there was obvious 
flattening of the longitudinal arches bilaterally.  There was 
full range of motion of the toes and ankles.  There was no 
painful motion, fatigue, weakness, lack of endurance, edema, 
instability, or tenderness.  His gait was described as normal 
and his weight bearing was described as good.  The examiner 
stated that there were no calluses, breakdown, or unusual 
show were.  He also noted that there were not any skin or 
vascular changes.  The examiner also noted no hammer toe, 
high arch, or claw foot.  When asked to describe flat feet, 
the examiner noted weight-bearing and non-weight bearing 
alignment of the Achilles tendon appeared to be the same.  It 
was further noted that there was no valgus, forefoot, midfoot 
malalignment, and no hallux valgus.  The veteran was 
diagnosed with bilateral pes planus.  He was also diagnosed 
with mild hallux valgus bilaterally by x-ray, however.

On May 2002, the veteran was seen by Kay Rhoades, ANP for a 
checkup for his bilateral foot pain, which the veteran 
described as a burning pain.  The severity was described as 
moderate (tolerable but causing marked handicap).  The 
duration was reported constant and was aggravated when 
standing up and walking.  There was relief from pain when 
there was no weight on the veteran's feet.  Nurse Rhodes 
noted that the veteran had the inability to work without 
severe, intolerable pain.  The veteran described foot pain 
that was worsening and the inability to get complete relief 
even when at rest.  The veteran was unable to tolerate 
standing at work.  Upon examination, it was observed that he 
had marked erythema bilaterally on the soles of his feet.  He 
was diagnosed with worsening acquired pes planus.      

The veteran was afforded another VA examination in July 2002.  
He reported pain in his feet all the time and noted that he 
no longer had flare-ups.  The veteran did not use crutches, 
braces, canes, corrective shoes, or inserts.  He reported 
being diagnosed with flatfeet in service and over the years 
his feet have progressively worsened.  The veteran did not 
have any surgery on his feet.  He reported not working due to 
another medical condition.

Upon physical examination, it was noted that there was some 
flattening of the longitudinal arches bilaterally and that 
there was full range of motion of the toes and ankles.  There 
was no significant pain, fatigue, weakness, lack of 
endurance, painful motion, edema, instability, weakness, or 
tenderness.  His gait was described as normal.  There were no 
calluses, breakdown, or unusual shoe wear were noted.  His 
skin was described as normal and there were no vascular 
changes.  The examiner noted that the veteran's posture was 
good in all planes including rising up on toes and rocking 
back on heels.  There was no hammer toe, high arch or 
clawfoot.  Regarding his flatfeet weight bearing and non-
weight bearing, alignment of the Achilles tendon appeared to 
be the same.  There was no manipulation needed, no valgus, no 
midfoot and forefoot malalignment, and no hallux valgus.  The 
veteran was diagnosed with bilateral pes planus.  It was the 
opinion of the examiner that the veteran should be able to 
work in a sedentary environment.    

In September 2002, the veteran was again seen by Dr. 
Nascimento for a follow-up for his foot pain among other 
complaints.  The veteran described the severity of his pain 
as moderate.  He was diagnosed with worsening acquired pes 
planus.

In October 2002, Rembert A. Crawford, D.P.M. noted that the 
veteran did not have pes planus, but did have a true arch and 
ankylosing of the midfoot.  He noted that the veteran was 
casted for orthosis in October 2002 and that he wanted 
Dr. Nascimento to give the veteran medication for ankylosing 
arthropathy of the midfoot.

In December 2002, the veteran was seen by Kathleen Domain, 
M.D. of Metrolina Nephrology Associates, P.A., who noted that 
the veteran had bilateral foot pains, which his foot doctor 
informed him was secondary to arthritis.  

On VA examination in December 2002, the veteran reported 
having problems since service.  As a result, he was assigned 
to light duty in the military and was issued inserts for his 
shoes, which he reported did not help.  He reported that his 
feet have gradually worsened over the years.  The veteran 
reported no flare-ups, but that his feet hurt him all the 
time.  He used a cane, but did not use corrective shoes, 
inserts or braces.  It was noted that there was no injury 
that caused his foot pain, but that he just started having 
pain in service.  It was further noted that the veteran 
worked part-time twice a week, but could not work more due to 
his feet.  

Upon physical examination, it was noted that the veteran had 
flattening of the longitudinal arches bilaterally.  The 
veteran was reported to have full range of motion of the toes 
and ankles.  There was no pain on motion.  Additionally, 
there was no fatigue, weakness, lack of endurance, edema, 
instability, or weakness.  The examiner noted that the 
veteran walked with a limp and used a cane.  He also noted 
that there was no calluses, breakdown/unusual shoe wear, and 
no skin and vascular changes.  It was further noted that the 
veteran's posture was good in all planes and that he had no 
hammer toe, high arch or claw foot.  For flatfeet, weight 
bearing and non-weight bearing alignment of the Achilles 
tendon appeared the same.  No manipulation was needed.  And, 
there was no valgus, no forefoot or mid-foot mal-alignment, 
and no hallux valgus.  The veteran was diagnosed with 
bilateral pes planus.  

The veteran was seen in March 2003 by Dr. Nascimento who 
noted that the veteran had bilateral foot pain and had been 
prescribed medication.  He diagnosed the veteran with 
unchanged acquired pes planus.  

At his September 2003 hearing at the local RO, the veteran 
maintained that his feet swelled after standing for extended 
periods of time.  He noticed that when he went home at night, 
they were a little bit larger than when he had left in the 
morning.  He explained that he used a cane because of the 
pain in his feet and that his gait was off a bit.  The 
veteran continued that he could not stand still and that he 
had to keep shifting weight from one foot to the other.  

In response to his September 2003 hearing at the local RO, 
another VA examination was done in October 2003.  The veteran 
reported having pain on a regular basis with some stiffness.  
The veteran also stated that there was pain at rest, which 
was aggravated by walking.  He stated that he could stand for 
a few minutes, but could only walk for about 100 feet before 
his feet got painful that he had to stop.  It was noted that 
there were no flare-ups and that the pain increased in 
duration with weight bearing and decreased with rest and on 
weighting the legs.  The veteran used a cane and wore shoes 
with an arch support.  There were no surgeries or injuries to 
report.  The veteran worked as a warehouse manager and had 
been able to limit the amount of physical activities, but 
only for a limited amount of hours in a day.  The veteran 
stated that he lost 6 to 7 months in the past year because of 
problems with his feet.  

Upon physical examination, the examiner noted that there was 
flattening of the longitudinal arch on the feet bilaterally 
and that there was tenderness across the longitudinal arch.  
He also noted that the veteran had full range of motion of 
the toes and ankles without significant pain.  The examiner 
stated that there was no fatigue, weakness or lack of 
endurance.  He continued that it was the pain that stopped 
the veteran from doing his activities.  When asked to 
describe objective evidence of painful motion, edema, 
instability, weakness, tenderness, etc., the examiner stated 
that there was none.  He further noted that there were no 
callosities, breakdown, or unusual shoe wear pattern that 
would indicate abnormal weight bearing.  Additionally, there 
was no skin and vascular changes, hammer toes, high arch, 
claw foot or other deformities.  The examiner noted that the 
veteran walked using a cane and showed some discomfort with 
walking.  The veteran's posture was normal.  As to the 
veteran's flat feet, it was noted that the alignment of his 
Achilles tendon appeared to be similar and normal in all 
positions.  There was neither valgus, nor forefoot and mid-
foot malalignment.  On x-ray, however, minimal hallux valgus 
with a measurement of approximately 10 degrees was noted.  
The veteran was diagnosed with bilateral pes planus with 
residuals.  

A letter dated in May 2005 from Dr. Nascimento diagnosed the 
veteran with pes planus (with deformity and quite 
symptomatic).

Because deformity was noted, the Board remanded the case 
again to the RO in August 2004 and the veteran was afforded a 
September 2005 VA examination.  The veteran continued to 
complain of pain in the feet with occasional swelling.  He 
stated that he could only stand for about 2 hours and walk 
for slightly less than that before becoming tired.  He 
reported that symptoms were aggravated always by weight 
bearing, standing, and walking.  The veteran reported getting 
flare-ups only when standing or walking for long periods.  
The veteran used a cane much of the time and purchased 
special shoes with firm arch supports.  It was noted that the 
veteran had no significant surgery or injury.  It was also 
noted that the veteran was working full-time as a warehouse 
manager even though he had to decrease his amount of work and 
had to enlist the help of some of his employees.  He stated 
that he lost 4 to 5 days of work in the past 6 months for 
medical appointments.  He also reported not doing any chores 
around the house and that he was unable to do any kind of 
strenuous exercise, which he stated was probably not related 
to his feet, but related to other problems.

Upon physical examination, it was noted that the veteran's 
feet was flattened in the longitudinal arch and that he had 
been diagnosed with mild hallux valgus in the past.  No 
hallux valgus was seen at the time of the examination, 
however.  The examiner also noted that the toes seemed to be 
perfectly aligned and that there was no tenderness noted 
under the forefoot bilaterally.  There was also no tenderness 
over the transverse arches.  It was further noted that with 
range of motion, the veteran had minimal tenderness to 
palpation under the posterior half of the longitudinal arch.  
There was no point tenderness on the plantar surface of the 
heels.  There was also no obvious valgus deformity of the 
feet.  His Achilles tendons were completely in line.  There 
was no pain on range of motion; and no additional pain or 
loss of motion with repetitive use or during flare-ups.  The 
examiner noted that there was no pain with motion or 
palpation.  The examiner also noted that the veteran walked 
with a cane, but that his ambulation appeared normal.  There 
were not callosities, breakdown, unusual shoe wear pattern, 
skin or vascular changes, and hammer toes observed by the 
examiner.  The veteran's posture was normal.  The examiner 
stated that even though the veteran had a history of hallux 
valgus, the alignment of his toes was completely normal.  
There was no change in the examination with repetitive 
motion.  The veteran was diagnosed with pes planus with no 
evidence of hallux valgus on the examination with residuals.    

After reviewing the totality of the evidence, the Board is 
compelled to conclude that a rating in excess of 10 percent 
is not warranted.  Although the veteran and his 
representative maintain that the veteran has swelling of the 
feet upon use and pain on manipulation, the Board notes that 
there is no diagnosis of severe acquired flat foot and that 
there no objective evidence of marked deformity, pain on 
manipulation and use accentuated, and characteristic 
callosities to warrant the next higher rating of 30 percent.  
Several medical examinations for the specific purpose of 
ascertaining the degree of severity have all clearly shown 
that the regulatory criteria for a higher rating have not 
been met.  Also, the Board finds that staged ratings are not 
for application since the evidence shows that there has been 
no more than moderate pes planus during the entire time 
period in question. 

The Board finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral pes planus disability.  Diagnostic codes 5280 
for unilateral hallux valgus and 5282 for hammer toe are not 
for application since the highest available rating is 10 
percent.  Moreover, diagnostic code 5280 applies to 
unilateral hallux valgus that has been operated with 
resection of metatarsal head, or is severe, if equivalent to 
amputation of great toe.  Here, the veteran has not undergone 
surgery.  Additionally, veteran has been diagnosed with what 
has been described as either mild or minimum hallux valgus.  
Further, there is no evidence of pes cavus or foot injuries 
to warrant a higher rating under Diagnostic Codes 5278 and 
5284.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Here, 
however, a higher rating is not warranted based on functional 
loss.  The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R.§§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Since Diagnostic Code 5276 is not based on limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do 
not apply.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran maintains that he deserves 
an increased rating because the severity of his pain has led 
to time off from work while in service and post service.  The 
Board notes that the veteran has gone from working part-time 
and unemployed to being employed full time currently.  As 
previously mentioned at his September 2001 VA examination, he 
described doing roofing-type work.  In a July 2002 VA 
examination, however, he reported not working due to another 
medical condition.  It was the opinion of the examiner that 
the veteran should be able to work in a sedentary 
environment.  On VA examination in December 2002, the veteran 
began working part-time twice a week, and claimed that he 
could not work more due to his feet.  From his recent place 
of employment, he submitted a May 2003 statement from his 
office manager that he either had to leave early some days or 
had to sit down on others because of his feet.  In September 
2003, he testified at the local RO hearing that at the time 
he had lost 6 to 7 months in the past year, again, because of 
his feet.  However, at the time of his last VA examination in 
September 2005, the veteran reported working full-time as a 
warehouse manager.  Even though at the time he had to miss 4 
to 5 days of work in the past 6 months for his medical 
appointments, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board does not doubt that the veteran 
continues to experience pain due to his service-connected pes 
planus.  The Board sympathizes with the veteran and 
understands fully his contentions.  Nevertheless, after 
thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


